Citation Nr: 0720026	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the cervical 
spine, status post diskectomy, with C6-7 fusion and scar, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a traumatic injury to the 
thoracic and lumbosacral spine with scoliosis and 
degenerative joint disease and retrolisthesis at L5-S1, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected residuals of a right shoulder injury with 
degenerative joint disease, status post distal clavicle 
resection, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected residuals of a traumatic injury to the left 
shoulder, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected residuals of a left knee injury with mild 
degenerative changes and partial meniscus tear, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected residuals of a right knee injury with 
degenerative joint disease, currently evaluated a 10 percent 
disabling.

7.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a fracture of the 
left second toe, status post fusion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
2002. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.



Procedural history

The veteran filed an initial claim of entitlement to service 
connection in July 2002.
In the aforementioned March 2003 rating decision, service 
connection was granted for the seven disabilities listed on 
the first page of this decision.  The disability ratings 
listed above were assigned, with the exception of the right 
knee disability, which was initially rated as noncompensably 
(zero percent) disabling.  The veteran filed a timely Notice 
of Disagreement (NOD) in April 2003 as to the assigned 
disability ratings.  He subsequently perfected an appeal by 
filing a timely substantive appeal in January 2004.

An April 2004 rating decision reflects that a 10 percent 
disability rating was assigned for the right knee disability, 
effective August 1, 2002.  The veteran has not indicated 
satisfaction with the assigned rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

In September 2006, the Board remanded this case so that 
additional notice could be provided to the veteran.  This was 
accomplished.  The veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

Issues not on appeal

In the March 2003 rating decision, the RO denied the 
veteran's claims of service connection for numerous other 
disabilities.  The veteran did not disagree with the denials 
of service connection.  In addition, the veteran did not 
disagree with the disability ratings assigned for two 
service-connected disabilities, a skin disability (seborrheic 
keratosis, sebacaceous cyst) and a scar resulting from 
removal of a sebaceous cyst.

In an April 2004 rating decision, the RO granted service 
connection for sensory loss of the left upper extremity 
secondary to the service-connected left shoulder disability.  
A 10 percent disability rating was assigned.  To the Board's 
knowledge, the veteran has not disagreed with that 
determination.  

Accordingly, those issues are not within the Board's 
jurisdiction and will be addressed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The medical evidence of record shows that the service-
connected degenerative disc disease of the cervical spine, 
status post diskectomy, with C6-7 fusion, is manifested by 
severe limitation of motion, with no evidence of ankylosis or 
a fracture.

2.  The residual surgical scar on the neck is 5 by 5 
centimeters, depressed, and severely disfiguring.

3.  The medical evidence of record shows that the service-
connected degenerative joint disease of the thoracic spine is 
manifested by a moderate limitation of motion; that the 
degenerative joint disease of the lumbar spine is manifested 
by no more than a moderate limitation of motion; that forward 
flexion of the thoracolumbar spine is to 80 degrees; and that 
there is no ankylosis of the thoracic and lumbar spines.

4.  The objective clinical findings show that the veteran's 
service-connected right shoulder disability is manifested by 
full, or close to full, ranges of shoulder motion.

5.  The objective clinical findings show that the veteran's 
service-connected left shoulder disability is manifested by 
full, or close to full, ranges of shoulder motion.

6.  The service-connected left knee disability is manifested 
by complaints of pain, instability, and locking.  The medical 
evidence of record indicates that the left knee disability is 
productive of pain on palpation, tenderness of the popliteal 
fossa, and marked tenderness of the medial tibial plateau, 
but that the left knee disability is not productive of 
lateral instability or recurrent subluxation, limitation of 
flexion of the left leg to 60 degrees, or limitation of 
extension of the leg to 5 degrees.  

7.  The service-connected right knee disability is manifested 
by complaints of pain, instability, and locking.  The medical 
evidence of record indicates that the veteran's right knee 
disability is not productive of lateral instability or 
recurrent subluxation, limitation of flexion of the leg to 30 
degrees, or limitation of extension of the leg to 15 degrees.  
There is no medical evidence of additional functional loss of 
the right knee due to pain.

8.  The objective clinical findings show that the service-
connected residuals of a fracture of the left second toe, 
status post fusion, are manifested by pain and tenderness.

9.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to any of the veteran's service-connected 
disabilities that are the subject of this appeal, so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected degenerative disc disease of the cervical 
spine, status post diskectomy, with C6-7 fusion, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242 (2006); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).

2.  The criteria for a separate 30 percent disability rating 
for the residual scar on the neck have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.118, Diagnostic Code 
7800 (2006); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

3.  The criteria for a separate 10 percent disability rating 
for the service-connected residuals of a traumatic injury to 
the thoracic spine under the old Diagnostic Code 5291 have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2002).

4.  The criteria for an increased disability rating for the 
service-connected residuals of a traumatic injury to the 
lumbosacral spine with scoliosis and degenerative joint 
disease and retrolisthesis at L5-S1 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2006); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

5.   The criteria for an increased disability rating for the 
service-connected residuals of a right shoulder injury with 
degenerative joint disease, status post distal clavicle 
resection, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5201 
(2006).

6.   The criteria for an increased disability rating for the 
service-connected residuals of a traumatic injury to the left 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2006).

7.  The criteria for an increased disability rating for the 
service-connected residuals of a left knee injury with mild 
degenerative changes and partial meniscus tear, 
20 percent, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006).

8.  The criteria for an increased disability rating for the 
service-connected residuals of a right knee injury with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2006).

9.  The criteria for an increased disability rating, 10 
percent, for the service-connected residuals of a fracture of 
the left second toe, status post fusion, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2006).

10.  The criteria for referral for any of the service-
connected disabilities on appeal on an extra-schedular basis 
are not met.  38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected cervical spine disability, thoracic and lumbar 
spine disabilities, bilateral shoulder disabilities, 
bilateral knee disabilities, and left second toe disability.  
In essence, he contends that each of these musculoskeletal 
disabilities is productive of stiffness, pain and/or 
limitation of motion which warrants an increased disability 
rating for each.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In September 2006, the Board remanded the case for the VA 
Appeals Management Center (AMC) to provide additional notice 
under the Veterans Claims Assistance Act of 2000 pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board instructed the AMC to readjudicate the veteran's claims 
only if warranted by the evidentiary posture of the case.  
Later in September 2006, the AMC provided such notice via a 
letter.  The veteran did not respond to the VCAA letter, and 
there has been added to the record no additional evidence.  
Therefore, the evidentiary posture of the case did not 
change, and the AMC did not have to readjudicate the claims.  

The Board finds that the AMC has complied with the directives 
of the September 2006 remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the VA AMC informed the veteran of VA's duty to 
assist him in the development of his claims in a letter sent 
in September 2006, which was specifically intended to address 
the requirements of the VCAA.  [A previous VCAA letter had 
been sent to the veteran in November 2002; however, that 
letter addressed his then-pending service connection claims.]  
The September 2006 VCAA letter informed the veteran of the 
evidence necessary to establish entitlement to an increased 
rating.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, in the 
VCAA letter the VA AMC asked the veteran to identify relevant 
evidence and to send recent (preferably within the past 12 
months) medical record.  The VA AMC also enclosed 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
medical providers that treated him for his claimed 
disabilities with the letter.  

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide a medical examination if VA decides it is 
necessary to make a decision on his claims.  [VA examinations 
were conducted in December 2002 and March 2004.]

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the September 2006 VCAA letter, the VA AMC specifically 
told the veteran to submit any evidence in his possession 
that pertains to his claim.  This request is open ended.  The 
VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claims were adjudicated by the RO in March 
2003, prior to the September 2006 VCAA letter.  However, 
following the issuance of the VCAA letter, the veteran was 
allowed the opportunity to present evidence and argument in 
response.  Therefore, the essential fairness of the 
adjudication was not affected.  The Board accordingly finds 
that there is no prejudice to the veteran in the timing of 
the VCAA notice with regard to four elements in 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1).  See Sanders v. Nicholson, 
No. 06-7001 (U.S. Fed. Cir. May 16, 2007).  

In any event, the veteran and his representative have pointed 
to no prejudice or due process concerns arising out of the 
timing of the VCAA notice.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) 
[timing errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to these 
claims because service connection has already been granted 
for the service-connected disabilities on appeal.  As 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to 
current level of disability, element (4), in the September 
2006  VCAA letter.  Similarly, the VA AMC specifically 
addressed element (5) in the September 2006 VCAA letter.  

As for the timing of the notice of the fourth and fifth 
elements in Dingess/Hartman, the Board again notes that the 
veteran was allowed the opportunity to present evidence and 
argument in response to that letter.  Therefore, the 
essential fairness of the adjudication was not affected.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to the fourth and 
fifth elements in Dingess/Hartman.  See Sanders, supra.  The 
veteran and his representative have pointed to no prejudice 
or due process concerns arising out of the timing of the VCAA 
notice

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The evidence of record includes the 
veteran's service medical records and reports of December 
2002 and March 2004 VA examinations, which will be described 
below.  The veteran has not identified or provided any 
hospitalization or outpatient treatment records pertaining to 
any of the disabilities here on appeal. The Board finds that 
all relevant evidence necessary for an equitable resolution 
of these issues has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

In his April 2003 NOD, the veteran questioned the adequacy of 
the December 2002 VA examination.  However, the report of the 
examination appears to be complete, thorough and well 
reasoned.    

It is well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as the adequacy of physical 
examination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  It appears that 
the veteran was merely dissatisfied with the conclusions of 
the examiner, which to some degree were unfavorable to his 
claim.  However, this is not a legitimate reason for the 
Board to order another examination.  As the Court has stated, 
VA's "duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support the claim."  See 
Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) [emphasis as in original]; see 
also Counts v. Brown, 6 Vet. App. 473, 478-79 (1994).

If the veteran believed that another examination or medical 
opinion would add anything of value to the record, he was 
free to obtain such on his own and forward it to VA, as 
explained in the VCAA letter.  See 38 U.S.C.A. § 5107(a) [a 
claimant has the responsibility to support a claim for 
benefits].

In any event, another VA examination was completed in March 
2004. As explained below, the findings on the December 2002 
VA examination are in fact consistent with the findings of 
the later VA examination which was completed in March 2004.

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In a July 2006 appellant's brief, the veteran's 
representative, citing Proscelle and Olson, requested another 
VA examination on the basis that the last VA examination was 
completed in 2004.  In essence, the veteran's representative 
has merely made a contention to the effect that that the VA 
examination report is somehow too old, without explaining how 
or why this makes the record inadequate.  

The Board does not believe that the medical evidence of 
record in this case is too old to adequately evaluate the 
veteran.  There has been submitted no competent medical 
evidence by or on behalf of the veteran showing a change in 
his service-connected disabilities nor has the veteran or his 
representative even alleged that his service-connected 
disabilities have worsened since March 2004 VA examination.  
In fact, the veteran did not respond to the September 2006 
VCAA letter, much less identify any medical evidence 
regarding recent treatment of his service-connected 
disabilities.  

There is no reasonable basis for ordering another examination 
of the veteran.   See Palczewski v. Nicholson, No 04-1001 
(U.S. Vet. App. Apr. 27, 2007) [another VA examination is not 
warranted based on the mere passage of time]. 
A remand under such circumstances would be a useless 
expenditure of scare VA medical and adjudicative resources, 
and would perpetuate "the hamster-wheel reputation of 
veterans law."  See Coburn v. Nicholson, 19 Vet. App. 427, 
434 (2006) (Lance, J., dissenting).  Therefore, another VA 
examination is not warranted.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
skilled representative, who has presented written argument on 
his behalf.  He has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Relevant law and regulations

The law and regulations provided immediately below apply to 
all of the issues on appeal.  Additional law and regulations 
pertaining to a specific issue will be set forth where 
appropriate below.

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities  [Specific 
schedular criteria will be set for below in connection with 
each issue on appeal.]

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
See 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2006).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.


1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the cervical 
spine, status post diskectomy, with 
C6-7 fusion and scar, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a traumatic injury to the 
thoracic and lumbosacral spine with scoliosis and 
degenerative joint disease and retrolisthesis at L5-S1, 
currently evaluated as 20 percent disabling.

For the sake of economy, these issues will be addressed 
together.

Relevant law and regulations

The veteran filed his initial claim of entitlement to service 
connection in July 2002, and service connection for all of 
his disabilities has been made effective as of August 1, 
2002.  During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome, Diagnostic Code 5293.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected cervical, thoracic, and lumbar 
disabilities under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2005); VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. 
App. 111, 117 (1997).

The veteran's disabilities have been rated by the RO under 
both the former and current schedular criteria.  In the March 
2003 rating decision, the RO rated the veteran's cervical 
spine disability as 20 percent disabling under 38 C.F.R. 
§ 4.71a, former Diagnostic Code 5290.  In the March 2004 SSOC 
and the April 2004 rating decision, the cervical spine 
disability was rated 20 percent disabling under the current 
Diagnostic Code 5242.  In the March 2003 rating decision, the 
RO rated the veteran's thoracic and lumbar spine disabilities 
as 20 percent disabling under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5293.  In the March 2004 SSOC and April 2004 
rating decision, the disability was rated 20 percent 
disabling under the current Diagnostic Code 5237.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that certain rating criteria pertaining to 
arthritis have remained unchanged.

Trauma-induced arthritis, substantiated by x-ray findings, 
shall be rated as degenerative arthritis under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002 
and 2006).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002 and 2006).  

For the purpose of rating disability from arthritis, the 
dorsal (thoracic) vertebrae are considered a group of minor 
joints, ratable on parity with major joints.  38 C.F.R. § 
4.45 (2006).

The former schedular criteria

Under Diagnostic Code 5290, effective prior to September 26, 
2003, severe limitation of motion of the cervical spine 
warranted a 30 percent rating, moderate limitation of motion 
of the cervical spine warranted a 20 percent rating, and 
slight limitation of motion of the cervical spine warranted a 
10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (prior to September 26, 2003).

Under former Diagnostic Code 5291, severe and moderate 
limitations of motion of the dorsal (thoracic) spine 
warranted a 10 percent rating and slight limitation of motion 
of the dorsal spine warranted a zero percent (noncompensable) 
rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5291 (prior to 
September 26, 2003).

Under former Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine warranted a 40 percent rating, 
moderate limitation of motion of the lumbar spine warranted a 
20 percent rating, and slight limitation of motion of the 
lumbar spine warranted a 10 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5290 (prior to September 26, 2003).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).  
The Board observes that, in general, "slight" is defined as 
"small in amount or extent; not great or intense."  
Webster's New World Dictionary, Third College Edition 1262 
(1988).  "Moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Id. at 871.  

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe symptomatology manifested by recurring attacks 
with little intermittent relief.  Moderate symptomatology 
manifested by recurring attacks warranted a 20 percent 
rating, and mild attacks were given a 10 percent rating.  A 
noncompensable rating was assigned for postoperative, cured 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).



Analysis

Cervical spine 

(i.) Assignment of diagnostic codes

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is currently assigned a 30 percent disability 
rating for degenerative disc disease of the cervical spine, 
status post diskectomy, with C6-7 fusion and scar, under 
former Diagnostic Code 5290 [limitation of motion of cervical 
spine] and current Diagnostic Code 5242 [degenerative 
arthritis of the spine].  The medical evidence of record 
indicates that the veteran's service-connected cervical spine 
disability is primarily manifested by limitation of motion, 
which is congruent with the criteria set out in thee 
diagnostic codes.  

There is little objective evidence of radiculopathy or any 
other neurological pathology which is consistent with 
intervertebral disc syndrome.  No numbness or decrease in 
sensation was noted in the right upper extremity.  Although 
neurological deficits in the veteran's left upper extremity 
were initially rat as part of the cervical spine disability, 
as was noted in the introduction such are now separately 
rated, with a 10 percent disability rating assigned. 
Additionally, the Board notes that the evidence shows no 
treatment for incapacitating episodes of intervertebral disc 
syndrome, which require physician-prescribed bed rest and 
treatment by a physician.  

The veteran is claiming that he has bilateral spasms and 
cramping in the upper extremities.  Although the Board does 
not necessarily doubt the veteran descriptions of his 
symptoms, this begs the question of the origins of such 
symptoms.  In addition to the left upper extremity 
neurological symptoms now being separately rated (the rating 
assigned is not on appeal), service connection is in effect 
for both shoulders (these disabilities will be discussed in 
detail below).  There is no competent medical evidence which 
suggests that the complained-of spasms and cramping in the 
upper extremities is associated with the cervical spine 
disability.  The veteran himself is not competent to make 
such assertions.  See Espiritu, supra.   

In light of the lack of evidence of episodes of 
intervertebral disc syndrome and radicular symptomatology and 
in light of the evidence showing limitation of motion of the 
cervical spine as the predominant symptom, the Board finds 
that the veteran's cervical spine disability has been 
appropriately rated under the old Diagnostic Code 5290 and 
the current general schedule for rating spinal disabilities.

(ii.)  Schedular rating

The veteran is currently assigned the maximum disability 
rating available under former Diagnostic Code 5290, 30 
percent.

The veteran's service-connected degenerative disc disease of 
the cervical spine, status post diskectomy, with C6-7 fusion 
and scar, is rated 30 percent disabling.  Under the current 
schedular criteria, a 40 percent disability rating requires 
unfavorable ankylosis of the cervical spine.  Ankylosis is 
the immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].

Although VA examinations have continuously revealed decreased 
range of motion of the cervical spine, the medical evidence 
of record fails to demonstrate the presence of any ankylosis, 
favorable or unfavorable.  The most recent VA examination in 
March 2004 demonstrated that the veteran was able to forward 
flex the cervical spine to 10 degrees, extend it to 10 
degrees, laterally flex it to 10 degrees bilaterally, and 
laterally rotate it to 15 degrees bilaterally.  Because the 
veteran is able to move his cervical spine, by definition it 
is not immobile.  Therefore, ankylosis is not shown.

Under these circumstances, no basis exists under either 
criteria for the assignment of a schedular rating in excess 
of the currently assigned 30 percent for the veteran's 
service-connected degenerative disc disease of the cervical 
spine, status post diskectomy, with C6-7 fusion.

(iii.) DeLuca considerations

The currently assigned 30 percent rating is the maximum 
rating for limitation of motion of the cervical spine under 
either the old Diagnostic Code 5290 or the current general 
schedule for rating spinal disabilities (absent ankylosis).  
DeLuca considerations are therefore inapplicable.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) [if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable].

(iv.) Esteban consideration

The veteran has residual scar from the diskectomy for which 
service connection has been granted.  The scar has been 
included as part of the service-connected cervical spine 
disability.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993).  The Board has considered whether a separate rating 
is warranted for the discectomy scar [service connection is 
already in effect for a different scar, on the left jaw line, 
which was a residual of sebaceous cyst removal].  

The discectomy scar is on the veteran's neck.  This is a 
separate and distinct disability from the underlying 
limitation of motion in the cervical spine, and a separate 
rating is therefore warranted.  Accordingly, the Board will 
separately rate the scar under Diagnostic Code 7800 
[disfigurement of the head, face, or neck].

As noted above, service connection has been granted effective 
August 1, 2002.  While this appeal was pending, the rating 
criteria for evaluating skin disabilities were amended.  See 
67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The Board will apply both the old and new versions of 
Diagnostic Code 7800.  As a practical matter, the outcome is 
the same under both the former and current schedular 
criteria.

Although the RO did not consider whether a separate rating 
was warranted for the surgical scar, the RO did provide the 
veteran with the rating criteria for scars in the March 2003 
rating decision in its discussion of the grant of service 
connection for the scar on the left jaw line.  Therefore, the 
veteran is not prejudiced by the Board's consideration of a 
separate rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Prior to August 30, 2002, Diagnostic Code 7800 was available 
for rating disfiguring scars of the head, face or neck.  
Under this diagnostic code, slight scarring was 
noncompensable.  Moderate, disfiguring scars were rated as 10 
percent disabling, while severe scarring, especially scarring 
that produced a marked and unsightly deformity of the 
eyelids, lips, or auricles was rated as 30 percent disabling.  
Complete or exceptionally repugnant deformity of one side of 
the face, or marked or repugnant bilateral disfigurement, was 
rated as 50 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002).

The Note to the old Diagnostic Code 7800 provides that when 
in addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, the 50 percent 
disability rating under Diagnostic Code 7800 may be increased 
to 80 percent, the 30 percent to 50 percent, and the 10 
percent to 30 percent.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for central office rating, with several unretouched 
photographs.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

Under the revised criteria as of August 30, 2002 for rating 
the skin, Diagnostic Code 7800 [disfigurement of the head, 
face, or neck] a 10 percent evaluation is warranted for one 
characteristic of disfigurement.  Visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement, is assigned a 
30 percent evaluation.  Visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement, is assigned a 
50 percent evaluation.  An 80 percent evaluation is warranted 
for visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2006).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39-sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39-sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2006).

The report of the December 2002 VA examination shows that the 
scar is in the right low neck area and that the scar is 5 by 
5 cms, linear, depressed, nontender, and nonadherent.  Given 
that the scar is 25 square cms, 5 cms in width, and 
depressed.

The Board finds that a separate 30 percent rating under both 
the old and new Diagnostic Code 7800 is warranted. Since the 
scar is 25 square cms, the Board finds that the disability 
picture more nearly approximates the criteria for a 30 
percent disability rating (severe) under the old Diagnostic 
Code 7800 than the criteria for a 10 percent disability 
rating (moderate, disfiguring) under the old Diagnostic Code 
7800.  As for the new criteria of Diagnostic Code 7800, the 
scar has two characteristics of disfigurement - scar is at 
least one-quarter inch (.6 cm) wide at the widest part, and 
surface contour of scar is elevated or depressed on 
palpation.  Therefore, the criteria for a 30 percent 
disability rating under the new version of Diagnostic Code 
7800 are satisfied.

The Board does not believe that a disability rating in excess 
of 30 percent may be assigned.  As the scar is only 25 square 
centimeters and limited to low neck area, the scar does not 
result in a complete or exceptionally repugnant deformity of 
one side of the face, or marked or repugnant bilateral 
disfigurement.  There is also no evidence of marked 
discoloration, color contrast, or the like as to increase the 
rating from 30 percent to 50 percent pursuant to the Note of 
the old Diagnostic Code 7800.  Again, as the scar is limited 
to the low neck area, there is no evidence of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips).  In addition, the scar does not have four or five 
characteristics of disfigurement.  The scar is not five 
inches (13 or more cms) in length and is not adherent to 
underlying tissue.  Also, the scar does not involve an area 
exceeding six square inches (39 square cms) as required for 
four characteristics of disfigurement.

(v.)  Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that a disability rating in excess of 30 
percent for degenerative disc disease of the cervical spine, 
status post diskectomy, with C6-7 fusion, is not warranted.  
However, the Board has concluded that separate 30 percent 
disability rating should be assigned for the surgical scar on 
the neck.



(vi.)  Additional comment

For the sake of economy, the Board will simultaneously 
discuss Fenderson considerations and consideration of 
extraschedular ratings for all seven disabilities below.

Thoracic and lumbar spine 

As an initial matter, the Board observes that under the 
former schedular criteria, disabilities of the thoracic and 
lumbar spine segments were rated separately; under the 
current schedular criteria these are rated together.

(i.)  Assignment of diagnostic codes

The veteran is currently assigned a 20 percent disability 
rating for the thoracic and lumbar spine disabilities under 
both former Diagnostic Codes 5292 [limitation of motion of 
lumbar spine] and current Diagnostic Code 5237 [lumbosacral 
or cervical strain].  

The medical evidence of record reflects that there is 
arthritis in both the thoracic and lumbar segments of the 
spine.  The medical evidence of record indicates that the 
veteran's service-connected disability is primarily 
manifested by limitation of motion. 

The Board finds that the veteran's lumbar spine disability 
should not be rated under the Diagnostic Codes regarding 
intervertebral disc syndrome, former Diagnostic Code 5293 and 
current Diagnostic Code 5243.  There is no evidence of 
intervertebral disc syndrome.  While the veteran had a 
decreased sensation in the left L5-S1 dermatome in comparison 
to the right one at the March 2004 VA examination, the 
examiner did not indicate that such was a manifestation of 
the service-connected lumbar spine disability.  There is thus 
very little objective evidence of radiculopathy or any other 
neurological pathology which is consistent with 
intervertebral disc syndrome.  Additionally, the Board notes 
that the evidence shows no treatment for incapacitating 
episodes of intervertebral disc syndrome, which require 
physician-prescribed bed rest and treatment by a physician.  

Since the veteran's lumbar spine disability is currently 
rated as lumbosacral strain and the report of the March 2004 
VA examination reflects a diagnosis of lumbar strain, the 
Board has considered whether it would be more appropriate to 
rate the lumbar spine disability under the former Diagnostic 
Code 5295 [lumbosacral strain].  The Board concludes that use 
of former Diagnostic Code 5295 is not appropriate, given the 
character of the veteran's disability.  While muscle spasm 
was found at the December 2002 VA examination, muscle spasm 
was not noted at the March 2004 VA examination.  
Additionally, a review of the medical evidence and the 
schedular criteria reveals that the veteran does not meet any 
of the criteria for the next higher rating of 40 percent 
under the former Diagnostic Code 5295 [severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion].  
Thus, use of former Diagnostic Code 5295 would not avail the 
veteran in any event.

With respect to the current schedular criteria, it would 
appear that the more appropriate diagnostic code is 
Diagnostic Code 5243 [degenerative arthritis of the spine] 
rather than Diagnostic Code 5237 [lumbosacral strain].  
However, as discussed above the same criteria are applied 
whichever diagnostic code is used.

In summary, light of X-ray evidence demonstrating the 
presence of arthritis in both the thoracic and lumbar spine 
segments, as well as evidence (including the veteran's own 
descriptions of his disability) showing limitation of motion 
of the thoracic and lumber spine as the predominant symptom, 
the Board finds that the veteran's disability is more 
appropriately rated under the old Diagnostic Codes 5291 and 
5292 and the current general schedule for rating spinal 
disabilities.  



(ii).  Esteban consideration

The Board is mindful of 38 C.F.R. § 4.25 and the Court's 
holding in Esteban.  Since degenerative joint disease is 
present in both the thoracic and lumbar spines, and service 
connection has been granted for both the Board believes that 
separate ratings for thoracic and lumbar spine disabilities 
should be considered under the old diagnostic codes.  [As 
noted above, and as explained in the law and regulations 
section, under the current schedular criteria, the thoracic 
and lumbar spine segments are rated together under the 
current rating criteria under the denomination 
"thoracolumbar spine". 

(iii.)  Schedular ratings

As has been discussed above, arthritis is rated based on 
limitation of motion of the affected joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002 and 2006).

At the March 2004 VA examination, the veteran had the 
following range of motion in the thoracolumbar spine: forward 
flexion was to 80 degrees (normal 90 degrees); extension was 
to 20 degrees (normal 30 degrees); lateral flexion was to 20 
degrees bilaterally (normal 30 degrees); and lateral rotation 
was to 20 degrees bilaterally (normal 30 degrees).  See 
38 C.F.R. § 4.71a, Plate V (2006).

At the December 2002 VA examination, the veteran had the 
following range of motion in the thoracolumbar spine: forward 
flexion was to 110 degrees; extension was to 30 degrees; 
lateral flexion was to 20 degrees bilaterally; and lateral 
rotation was to 20 degrees bilaterally.  

There has been no separate measurement of limitation of 
motion of the thoracic spine.  It does appear from the 
medical evidence, however, that there is in fact limitation 
of thoracic spine motion. Applying the benefit of the doubt 
rule, a separate 10 percent disability rating is therefore 
assigned under former Diagnostic Code 5291.  

As noted above, the reports show limited motion which cannot 
be described as approximating severe limitation of the lumbar 
spine.  There is currently somewhat limited motion in all 
planes, but motion is still 2/3 or more of normal.  
Therefore, the Board concludes that the limitation of motion 
is most aptly described as moderate (i.e., of medium range), 
which is consistent with a 20 percent rating under former 
Diagnostic Code 5292.  For these reasons, the Board finds 
that a rating in excess of 20 percent under former Diagnostic 
Code 5292 is not warranted.

Thus, a separate 10 percent disability rating is now assigned 
for the thoracic spine disability and his lumbar spine 
disability is rated as 20 percent disabling.  As has been 
discussed above, these former schedular criteria may be 
applied prospectively. 

Under the current schedular criteria, to warrant a rating in 
excess of the currently assigned 20 percent, there must be 
evidence of favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine must be 
limited to 30 degrees or less.  Because the veteran is able 
to move his thoracolumbar spine, by definition it is not 
immobile.  Therefore, ankylosis is not shown.  At the March 
2004 VA examination, forward flexion of the thoracolumbar 
spine was to 
80 degrees, and at the December 2002 VA examination, forward 
flexion of the thoracolumbar spine was 110 degrees.  
Therefore, a higher disability rating under the current 
schedular criteria is not warranted.

(iv). DeLuca considerations

The currently assigned 10 percent rating is the maximum 
rating for limitation of motion of the thoracic spine under 
the old Diagnostic Code 5291.  DeLuca considerations are 
therefore inapplicable as to the thoracic spine alone.  
See Johnston, supra.  

As for the lumbar spine, at the March 2004 VA examination, 
the veteran has complained of fatigue, pain, and flare-ups 
resulting in a 25 percent decrease in range of motion of the 
lumbar spine.  The March 2004 examiner did not note any 
findings on physical examination to support such assertions.  
The examination report reflects that the veteran's limitation 
of motion of the lumbar spine due to fatigue, pain, and 
flare-ups (3/4 of normal) is not greater than moderate 
limitation of motion in all planes and is nowhere near 
forward flexion of the thoracolumbar spine being limited to 
30 degrees or less.   In other words, although there indeed 
may be some additional limitation of motion due to pain or 
other factors, the veteran's additional demonstrated 
functional loss is minimal, and is not congruent with the 
assignment of a higher rating.  The Board further notes that 
if the veteran in fact had  a drastic reduction in function 
due to fatigue, pain, and flare-ups, it would be expected 
that he would have sought medical treatment.  There is no 
indication that the veteran has sought such treatment.  

In short, the medical evidence, which has been recapitulated 
above, shows that the veteran's lumbar spine has a moderate 
limitation of motion with no weakness, incoordination and the 
like and that forward flexion of the thoracolumbar spine is 
to 80 degrees with no weakness, incoordination and the like.  
Thus, there is no basis upon which to assign additional 
disability through the application of DeLuca factors, 
38 C.F.R. §§ 4.40, 4.45 and/or 4.59.

(v.)  Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that a disability rating in excess of 20 
percent under the old Diagnostic Code 5292 for the lumbar 
spine disability is not warranted.  However, the Board has 
also concluded that separate 10 percent disability rating 
should be assigned for limitation of motion of the thoracic 
spine.  Also, the Board has concluded that a rating in excess 
of 20 percent under the new current general schedule for 
rating spinal disabilities for the thoracolumbar spine 
disability is not warranted.  

Because the former schedular criteria are more favorable to 
the veteran, and because they may be applied prospectively, 
the Board assigns a 10 percent rating under Diagnostic Code 
5291 in addition to the previously-assigned 20 percent rating 
under Diagnostic Code 5292.  The benefit sought on appeal is 
granted to that extent.


3.  Entitlement to an increased disability rating for 
service-connected residuals of a right shoulder injury with 
degenerative joint disease, status post distal clavicle 
resection, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected residuals of a traumatic injury to the left 
shoulder, currently evaluated as 10 percent disabling.

For the sake of economy, these issues will be addressed 
together.

Relevant law and regulations

The criteria for rating arthritis has been discussed above.  
The Board adds that for the purpose of rating disability from 
arthritis, the shoulder is a major joint.  
See 38 C.F.R. § 4.45 (2006).

Diagnostic Code 5201 [arm, limitation of motion of] provides 
for the following levels of disability for the major upper 
extremity: to 25 degrees from side, a 
40 percent rating; midway between side and shoulder level, a 
30 percent rating; and at shoulder level, a 20 percent 
rating.  

Diagnostic Code 5201 provides for the following levels of 
disability for the minor upper extremity: to 25 degrees from 
side, a 30 percent rating; midway between side and shoulder 
level, a 20 percent rating; and at shoulder level, a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).

The veteran is right-handed.  Thus, his right upper extremity 
is considered his major extremity for rating purposes.  See 
38 C.F.R. § 4.69 (2006).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2006).

Normal forward elevation (flexion) and abduction of the 
shoulder is from 0 degrees to 180 degrees; full range of 
internal and external rotation is from 0 to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2006).

Analysis

The right shoulder disability

(i.)  Assignment of diagnostic code

The veteran is currently assigned a 20 percent disability 
rating for residuals of a right shoulder injury with 
degenerative joint disease, status post distal clavicle 
resection, under Diagnostic Codes 5203-5202 [humerus, other 
impairment of-clavicle or scapula, impairment].  See 38 
C.F.R. § 4.27 (2006) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

A review of the medical records does not indicate that the 
veteran has an impairment of the right humerus.  Accordingly, 
consideration under Diagnostic Code 5202 is not warranted.  
The current 20 percent rating is the maximum available under 
Diagnostic Code 5203.  

Since the veteran's service-connected right shoulder 
disability involves arthritis which has been verified by x-
ray studies, the most appropriate rating codes are Diagnostic 
Code 5003 [arthritis] and Diagnostic Code 5201[limitation of 
motion of the upper extremity].  

The remaining shoulder code under which the veteran could 
potentially receive a higher rating involves ankylosis of the 
joint (Diagnostic Code 5200), which has not been clinically 
identified by any examining physician.  

Therefore, the Board will accordingly apply Diagnostics Code 
5003-5201 in rating the veteran's right shoulder disability.

(ii.)  Schedular rating

The currently assigned 20 percent disability rating 
contemplates limitation of motion to the shoulder level.  In 
order for a higher disability to be assigned, more severe 
limitation of motion [limitation of motion of the right arm 
to a point of midway between the side and shoulder level (45 
degrees)] must be demonstrated.  In this case, the competent 
evidence of record does not show that such limitation of 
motion is approximated.

At the December 2002 VA examination, flexion in the right 
shoulder was zero to 150 degrees.  The veteran could abduct 
the right shoulder from zero to 180 degrees.  Back extension 
was from zero to 45 degrees.  He could rotate the right 
shoulder in abduction outwardly from zero to 90 degrees and 
in abduction inwardly from zero to 60 degrees.  At the March 
2004 VA examination, the range of motion in the right 
shoulder was the following: flexion was to 180 degrees; 
abduction was to 180 degrees; extension was to 45 degrees; 
internal rotation was to 90 degrees; and external rotation 
was to 90 degrees.  

Because all of the medical evidence shows right arm motion is 
to a level which approximates normal in flexion and is normal 
in abduction, a 30 percent or higher disability rating is not 
warranted for the veteran's right shoulder disability under 
Diagnostic Code 5201.

(iii.) DeLuca considerations

As discussed above, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 must also be 
considered.  See DeLuca, supra.

At the December 2002 VA examination, the veteran reported 
that he had constant pain in the right shoulder and that pain 
during overhead work decreased his range of motion in the 
right shoulder by 10 percent.  He also stated that fatigue 
reduced the range of motion in the right shoulder by an 
additional 20 percent.  However, physical examination 
revealed that after fatiguing, the veteran could still flex 
his right shoulder to 132 degrees and that he still had a 
full range of motion in abduction after fatiguing.  

At the March 2004 VA examination, the veteran has complained 
of fatigue, pain, and flare-ups resulting in a 50 percent 
decrease in range of motion of the right shoulder.  As was 
noted above, such limitation of motion was not in fact 
demonstrated on physical examination.  Moreover, even if the 
veteran's self report of limitation of motion of the right 
shoulder to 1/2 of normal due to fatigue and pain is 
accepted, this level of limitation does not approximate that 
which is necessary for a 30 percent disability rating under 
Diagnostic Code 5201 (i.e., flexion or abduction is not 
limited to midway between the side and shoulder level).  

The Board also notes that if the veteran has had such a 
drastic reduction in range of motion in the right shoulder 
due to fatigue, pain, and flare-ups, it would be expected 
that he would have sought medical treatment.  There is no 
indication that he in fact  has sought such treatment.  

In short, the medical evidence, which has been recapitulated 
above, shows that the veteran's right shoulder retains full, 
or close to full, ranges of motion with no weakness, 
incoordination and the like except for flexion being to 132 
degrees after fatiguing.  The Board places greater weight on 
the objective medical evidence of record than it does on the 
veteran's self-serving statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  Thus, there is no basis upon 
which to assign additional disability through the application 
of 38 C.F.R. §§ 4.40, 4.45 and/or 4.59.

(iv.) Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for the service-connected 
residuals of a right shoulder injury, rated 20 percent 
disabling.  The claim is therefore denied.

The left shoulder disability

(i.)  Assignment of diagnostic code

The veteran is currently assigned a 10 percent disability 
rating for residuals of a traumatic injury to the left 
shoulder under Diagnostic Codes 5202-5010 [humerus, other 
impairment of-post-traumatic arthritis].  See 38 C.F.R. § 
4.27 (2006).

While left shoulder x-rays have revealed a sclerotic density 
in the proximal humerus which is likely a bone island, the 
medical evidence does not reveal any other impairment of the 
humerus, such as loss of head (flail shoulder), nonunion 
(false flail joint), fibrous union, recurrent dislocation at 
the scapulohumeral joint, or malunion.  Accordingly, 
consideration under Diagnostic Code 5202 is not warranted.  

As with the right shoulder, since the veteran's service-
connected left shoulder disability involves arthritis which 
has been verified by x-ray studies, the most appropriate 
rating codes are Diagnostic Code 5003 and Diagnostic Code 
5201.  
The remaining shoulder codes under which the veteran could 
potentially receive a higher rating involve ankylosis of the 
joint  and impairment of the clavicle or scapula, neither of 
which has been clinically identified.  The Board will 
accordingly apply Diagnostic Code 5201 in rating the 
veteran's disability. 

(ii.)  Schedular rating

As has been discussed above, under Diagnostic Code 5003 
arthritis is rated based on limitation of motion of the 
affected joint, with a 10 percent rating warranted if there 
is x-ray evidence of arthritis and limitation of motion is 
noncompensable.  

At the December 2002 VA examination, flexion in the left 
shoulder was zero to 150 degrees.  He could abduct the left 
shoulder from zero to 160 degrees.  Back extension was from 
zero to 45 degrees.  He could rotate the left shoulder in 
abduction outwardly from zero to 80 degrees and in abduction 
inwardly from zero to 60 degrees.  

At the March 2004 VA examination, the range of motion in the 
left shoulder was the following: flexion was to 180 degrees; 
abduction was to 180 degrees; extension was to 45 degrees; 
internal rotation was to 90 degrees; and external rotation 
was to 90 degrees.  

Because all of the medical evidence shows left arm motion is 
to a level which approximates normal in flexion and is normal 
in abduction, the veteran does not have flexion or abduction 
limited to 90 degrees, the level at which a compensable 
evaluation is warranted under Diagnostic Code 5201.  A 
noncompensable rating is therefore warranted.  See 38 C.F.R. 
§ 4.31 (2006), discussed above.  

The veteran's arthritis may therefore rated based on x-ray 
findings of arthritis only.  Because there is x-ray evidence 
of arthritis, a 10 percent rating and no more is warranted.  
For the left shoulder disability.

(iii.)  DeLuca considerations

At the December 2002 VA examination, the veteran reported 
that he had constant pain in the left shoulder and that pain 
during overhead work decreased his range of motion in the 
left shoulder by 10 percent.  He also stated that fatigue 
reduced the range of motion in the left shoulder by an 
additional 20 percent.  Physical examination revealed that 
after fatiguing, the veteran could flex his left shoulder to 
132 degrees (versus a normal of 180 degrees).  However, he 
still had a full range of motion in abduction after 
fatiguing.  

At the March 2004 VA examination, the veteran has complained 
of fatigue, pain, and flare-ups resulting in a 25 percent 
decrease in range of motion of the left shoulder.  Such was 
not found on examination.  Moreover, even if the veteran's 
report is taken to be accurate, the reported limitation of 
motion (3/4 of normal) of the left shoulder due to fatigue 
and pain does not approximate that which is necessary for a 
20 percent disability rating under Diagnostic Code 5201 
[flexion or abduction limited to 90 degrees].  

The Board again notes that there is no indication that the 
veteran has sought medical treatment for any service-
connected disability, to include his left shoulder 
disability, which behavior is not consistent with his self 
reports of significantly limited shoulder function due to 
pain.  The medical evidence, which has been recapitulated 
above, shows that the veteran's left shoulder retains full, 
or close to full ranges of motion, in flexion and abduction 
with no weakness, incoordination and the like except for 
flexion being to 132 degrees after fatiguing.  The Board 
places greater weight on the objective medical evidence of 
record than it does on the veteran's self-serving statements 
to the March 2004 VA examiner.  See Cartright, supra.  
Therefore, there is no basis upon which to assign additional 
disability through the application of 38 C.F.R. §§ 4.40, 4.45 
and/or 4.59.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
residuals of a traumatic injury to the left shoulder.  The 
claim is therefore denied.







	(CONTINUED ON NEXT PAGE)






5.  Entitlement to an increased disability rating for 
service-connected residuals of a left knee injury with mild 
degenerative changes and partial meniscus tear, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected residuals of a right knee injury with 
degenerative joint disease, currently evaluated a 10 percent 
disabling.

For the sake of economy, these issues will be addressed 
together.

Relevant law and regulations

As noted above, arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  For the purpose 
of rating disability from arthritis, the knee is a major 
joint.  38 C.F.R. § 4.45 (2006).  When limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).

In this case, the appropriate joint involved, the knee, is 
evaluated under Diagnostic Codes 5260 and 5261, limitation of 
flexion and limitation of extension, respectively.  

Limitation of flexion of a leg to 60 degrees is rated as 
noncompensable (zero percent disabling).  Flexion limited to 
45 degrees warrants a 10 percent evaluation, and flexion 
limited to 30 degrees warrants a 20 percent rating.  The 
highest available rating, 30 percent, is warranted when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).

Limitation of extension of the leg to 5 degrees is rated 
noncompensable (zero percent disabling).  Extension limited 
to 10 degrees warrants a 10 percent evaluation. Extension 
limited to 15 degrees warrants a 20 percent rating.  A 
30 percent rating is warranted when extension is limited to 
20 degrees.  A 40 percent rating is warranted when extension 
is limited to 30 degrees.  The highest available rating, 50 
percent, is warranted when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2006).

Diagnostic Code 5258 [dislocated semilunar cartilage] 
provides a 20 percent rating if the disorder is manifested by 
frequent episodes of locking, pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006).

Analysis

The left knee disability

(i.)  Assignment of diagnostic code

The veteran is currently assigned a 10 percent disability 
rating for residuals of a left knee injury with mild 
degenerative changes and partial meniscus tear under 
Diagnostic Cod 5003.  This rating is based on x-ray evidence 
of knee arthritis rather than demonstrated limitation of 
motion.  

With respect to limitation of left knee motion, the medical 
evidence shows full or near-full range of motion.  At the 
December 2002 VA examination, the range of motion in the left 
knee was from zero to 145 degrees.  The report of the March 
2004 VA examination shows that the range of motion in the 
left knee was from zero to 135 degrees.  [As noted above, 
normal range of motion is from 0 to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II (2006).]  Thus, the veteran does not 
have flexion limited to 60 degrees, the level at which a 
noncompensable evaluation is warranted under Diagnostic Code 
5260.  

Additionally, the clinical evidence does not show extension 
limited to 5 degrees, which would allow for the assignment of 
a zero percent disability rating under Diagnostic Code 5261.  
Accordingly, the medical evidence of record does not include 
results indicating loss of range of motion in either knee 
which would require a noncompensable evaluation for range of 
motion.

The veteran has reported that his left knee gives out.  The 
Board has therefore explored the possibility of using 
Diagnostic Codes 5257 [knee, other impairment of, recurrent 
subluxation or lateral instability] to rate the veteran's 
left knee.  Diagnostic Code 5257 is not, however, applicable 
because of the absence of competent medical evidence of 
lateral instability or recurrent subluxation in the left 
knee.  The report of the December 2002 VA examination shows 
that varus and valgus stress tests in the left knee were all 
negative.  The report of the March 2004 VA examination 
similarly reflects that varus and valgus stress tests in the 
left knee were all negative.  There is in fact no clinical 
evidence demonstrating instability.

Diagnostic Code 5258 [dislocated semilunar cartilage, with 
frequent episodes of "locking", pain and effusion into the 
joint]  applicable because of the presence of the partial 
medial meniscus tear.  The Board finds that the veteran's 
left knee disability, which is manifested by a torn medial 
meniscus and accompanying complaints of "locking" and pain, 
is more appropriately rated under Diagnostic Code 5258.  

(ii.)  Schedular rating

The medical evidence of record indicates that the left knee 
disability is productive of pain on palpation, tenderness of 
the popliteal fossa, and marked tenderness of the medial 
tibial plateau.  The veteran has complained of "locking" of 
the left knee.  After having carefully considered the matter, 
the Board believes that since documented pain and tenderness 
are present, a 20 percent disability rating pursuant to 
Diagnostic Code 5258 may be assigned.  See 38 C.F.R. §§ 4.7, 
4.31 (2006).

This is the highest (indeed the only) rating available under 
that diagnostic code.



(iii.)  DeLuca considerations

The currently assigned 20 percent rating is the maximum 
rating under Diagnostic Code 5258.  In addition, Diagnostic 
Code 5258 is not predicated on limitation of motion.  DeLuca 
considerations are therefore inapplicable.  See Johnston, 
supra; see also Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

(iv.) Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 20 percent disability rating is 
assigned under Diagnostic Code 5258 for the veteran's 
service-connected residuals of a left knee injury with mild 
degenerative changes and partial meniscus tear.  The appeal 
is allowed to that extent.

The right knee disability

(i) Assignment of diagnostic code

The veteran is currently assigned a 10 percent disability 
rating for residuals of a right knee injury with degenerative 
joint disease under Diagnostic Code 50035010 See 38 C.F.R. § 
4.27.  This rating is based on x-ray evidence of right knee 
arthritis.  

As with the left knee, the veteran has reported that his 
right knee feels unstable and  occasionally gives out.  
However, Diagnostic Code 5257 is not applicable because of 
the absence of competent medical evidence of lateral 
instability or recurrent subluxation in the right knee.  The 
reports of the December 2002 VA examination and the March 
2004 VA examination do not include clinical evidence of 
instability; all pertinent diagnostic tests were normal.  
There is no other competent medical evidence of instability. 

There is no medical evidence that any other diagnostic code 
pertinent to the knee is applicable, to include Diagnostic 
Code 5258.  Unlike with respect to the left knee, there is no 
evidence that he right knee meniscus is dislocated or has 
been removed.   

(ii.)  Schedular rating

As has been discussed above, arthritis is rated based on 
limitation of motion of the affected joint, with a 10 percent 
rating warranted if there is x-ray evidence of arthritis and 
limitation of motion is noncompensable.  

The Board has therefore determined whether the ranges of 
motion of the veteran's right knee are compensable under 
Diagnostic Code 5260 or 5261.  The Board has also considered 
that VA's General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint, 
if none of the symptomatology on which each rating is based 
is duplicative or overlapping.  See VAOPGCPREC 9-2004 (Sept. 
17, 2004).

Most of the medical evidence shows full or near-full range of 
the right-knee motions.  At the December 2002 VA examination, 
the range of motion in the right knee was from zero to 145 
degrees.  The report of the March 2004 VA examination shows 
that the range of motion in the right knees was from zero to 
135 degrees.  Thus, the veteran does not have flexion limited 
to 45 degrees, the level at which a compensable evaluation is 
warranted under Diagnostic Code 5260.  Additionally, the 
clinical evidence does not show extension limited to 10 
degrees, which would allow for the assignment of a 10 percent 
disability rating under Diagnostic Code 5261.  

Accordingly, the medical evidence of record does not include 
results indicating loss of range of motion in the right knee 
which would require a compensable evaluation for range of 
motion.

Therefore, the veteran's right-knee arthritis is rated based 
on x-ray findings of arthritis only.  A rating in excess of 
10 percent under Diagnostic Code 5003-5260-5261 for the right 
knee is not warranted.


(iii.)  DeLuca considerations

The Board has considered the applicability of 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  There is no evidence of limitation of 
motion due to pain, weakness, incoordination, fatigability 
and the like which would allow for the assignment of 
additional disability for the right knee.  

At the March 2004 VA examination, the veteran stated that 
fatigue reduced the range of motion in the right knee by 70 
percent and that pain and flare ups reduced the range of 
motion in the right knee by 90 percent.  However, the March 
2004 physical examination itself revealed very few 
abnormalities in the right knee, specifically only tenderness 
in the bilateral popliteal fossa and bilateral medial tibial 
plateau.  The March 2004 examiner noted that the knees were 
otherwise unremarkable.  In short, the medical evidence, 
which has been recapitulated above, shows that the veteran's 
right knee retains full, or close to full ranges of motion.  
Thus, there is no basis upon which to assign additional 
disability through the application of 38 C.F.R. §§ 4.40, 4.45 
and 4.59.

(v.)  Conclusion

For reasons and bases expressed above, the Board concludes 
that an increased schedular rating is not warranted for the 
veteran's service-connected right knee disability.

7.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a fracture of the 
left second toe, status post fusion. 

Relevant law and regulations

The veteran is currently assigned a noncompensable (zero 
percent) disability rating for residuals of a fracture of the 
left second toe by analogy under Diagnostic Code 5282 [hammer 
toe].  See 38 C.F.R. § 4.20 (2006) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].

Hammer toe of all toes warrants a 10 percent rating.  
Hammertoe of a single toe warrants a noncompensable rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2006).

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate foot injuries, a 20 percent rating is assigned 
for moderately severe foot injuries, and a 30 percent rating 
is assigned for severe foot injuries.  With actual loss of 
use of the foot, a 40 percent rating is assigned. 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2006).

Analysis

Assignment of diagnostic code

After careful review of the record, the Board concludes that 
Diagnostic Code 5282 is not the most appropriate, given the 
character of the veteran's disability.  Diagnostic Code 5282 
is used for rating hammertoes.  However, the medical evidence 
of record does not indicate that the veteran has a hammertoe.  
The medical evidence of record does show that the veteran had 
a traumatic fracture of the left second toe resulting in a 
fusion of the proximal interphalangeal joint of the second 
toe.  Thus, the Board concludes that Diagnostic Code 5284 
[foot injuries, other] is most appropriate given the nature 
and current state of the veteran's disability.  

Schedular rating

As indicated above, a compensable disability rating under 
Diagnostic Code 5284 requires that the foot disability be 
productive of moderate impairment.

At the December 2002 VA examination, the veteran complained 
of constant pain in the left second toe with an increase in 
intensity of pain on walking.  Physical examination revealed 
pain to palpation at the left second metacarpal phalangeal 
joint and over the left second toe.  The veteran was unable 
to plantar flex the second toe at the metacarpal phalangeal 
joint past the zero degree neutral position.  He could 
dorsiflex the metacarpal phalangeal joint of the second toe 
from zero to 45 degrees.  The proximal interphalangeal and 
distal interphalangeal joints were frozen at the zero degree 
level.  

At the March 2004 VA examination, the veteran complained of 
an achy, burning-type sensation in the left second toe 
experienced during walking, standing, squatting, and cold, 
damp weather.  Physical examination revealed that tenderness 
at the left second metatarsal head and that the entire toe 
was somewhat tender.  

After having carefully considered the matter, the Board 
believes that a 10 percent rating may be assigned for the 
service-connected residuals of a fracture of the left second 
toe.  The pain and tenderness which has been objectively 
demonstrated, in the opinion of the Board, approximates 
"moderate" severity.  See 38 C.F.R. § 4.7 [when a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned].

The Board does not believe that a disability rating in excess 
of 10 percent may be assigned.  Such rating would be 
appropriate in the case of moderately severe or severe 
disability.  Here, the veteran's left second toe, although 
causing him pain, evidently do not significantly limit him 
functionally.  There is no objective evidence of altered 
gait, use of an assistive device or of any functional 
complaints on the part of the veteran.  

The Board notes that in his June 2003 NOD the veteran alleges 
that he had a pronounced limp on prolonged movement.  
However, on the December 2002 VA examination, the veteran's 
gait appeared to be normal.  He could stand on his heels and 
toes normally and could squat fully.  At the March 2004 VA 
examination, the veteran's gait was normal.  He could walk on 
his toes and heels and was able to squat all the way down and 
return to a standing position with difficulty.  The Board 
places greater weight on the objective medical evidence of 
record than it does on the veteran's self-serving statements 
his June 2003 NOD.  See Cartright, supra.

DeLuca considerations

With regard to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and/or 4.59, there is no evidence of limitation of motion, 
weakness, incoordination, fatigability or the like due to 
pain which would allow for such additional disability to be 
assigned.  The veteran reported to the December 2002 VA 
examiner that the left foot did not fatigue.  Also, the March 
2004 VA examiner stated that Deluca considerations were not 
applicable because the left second toe was surgically fused.  
Thus, there is no basis upon which to assign additional 
disability through the application of 38 C.F.R. §§ 4.40, 4.45 
and/or 4.59.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 10 percent disability rating is 
assigned for the veteran's service-connected residuals of a 
fracture of the left second toe, status post fusion.  The 
appeal is allowed to that extent.

Extraschedular consideration

The RO included 38 C.F.R. § 3.321(b)(1) in the December 2003 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Also, the veteran's 
representative raised the issue of extraschedular 
consideration.  See Statement of Representative (in lieu of 
VA Form 1-646) dated in June 2004.  The Board will therefore 
address the matter of extraschedular consideration.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for any of his 
service-connected disabilities on appeal.  Indeed, it does 
not appear from the record that he has been medically treated 
at all for any of the service-connected disabilities on 
appeal since his discharge from active service.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to any of his service-
connected disabilities on appeal such as to trigger 
consideration of the extraschedular provisions.  There is no 
indication that any of his service-connected disabilities on 
appeal individually markedly interfere with employment, 
beyond that contemplated in the currently assigned disability 
ratings.  At the December 2002 VA examination, the veteran 
reported that he was working as an office manager and that he 
had never been threatened with a job loss because of his 
(now) service-connected disabilities.  At the March 2004 VA 
examination, the veteran stated that he was currently working 
in securities, but that he had recently quit working at a 
retail establishment because of his knees.  However, there is 
nothing in the record to indicate that any of the service-
connected disabilities on appeal, to include the bilateral 
knee disabilities, cause impairment with employment over and 
above that which is contemplated in the assigned schedular 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  In that connection, 
the Board observes that the veteran's service-connected 
disabilities heretofore resulted in a combined rating of 70 
percent, which does not include any additional disability 
resulting from this decision.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Fenderson considerations

The veteran has appealed the initial disability ratings 
assigned by the RO in the March 2003 rating decision.  In 
this case, the Board finds that at no time since the 
effective date of service connection, August 1, 2002, has 
been either an appreciable worsening of diminution of 
symptoms at any time for all of the disabilities on appeal 
since service connection was awarded.  The veteran himself 
has not so contended.  As was alluded to above, the findings 
of the VA examinations are essentially congruent, and the 
veteran has not submitted any hospitalization or medical 
treatment records which might suggest that any increased in 
any disability took place during any period of time since 
August 1, 2002.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.


ORDER

Entitlement to an increased disability rating for the 
veteran's degenerative disc disease of the cervical spine, 
status post diskectomy, with C6-7 fusion and scar, is denied.

A separate 30 percent disability rating for service-connected 
scar of the neck is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

A separate 10 percent disability rating for service-connected 
degenerative joint disease of the thoracic spine is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to an increased disability rating for residuals 
of a traumatic injury to the lumbosacral spine with scoliosis 
and degenerative joint disease and retrolisthesis at L5-S1 is 
denied.

Entitlement to an increased disability rating for residuals 
of a right shoulder injury with degenerative joint disease, 
status post distal clavicle resection, is denied.

Entitlement to an increased disability rating for residuals 
of a traumatic injury to the left shoulder is denied.

An increased disability evaluation of 20 percent is granted 
for the veteran's service-connected residuals of a left knee 
injury with mild degenerative changes and partial meniscus 
tear, subject to governing regulations concerning the payment 
of monetary benefits.

Entitlement to an increased disability rating for residuals 
of a right knee injury with degenerative joint disease is 
denied.

An increased disability evaluation of 10 percent is granted 
residuals of a fracture of the left second toe, status post 
fusion, subject to governing regulations concerning the 
payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


